CORCORAN, Judge,
dissenting.
I respectfully dissent.
The majority concludes that because there was not a causal agent equivalent to water or a wild animal, there is no “second or ensuing cause.” The initial danger from the bees involved stings and their presence. These problems were eliminated by the extermination. The bees left. The second problem, which ensued, was dripping honey-
The court’s enunciation of three legal principles which would specify when an “ensuing loss” would be covered incorrectly restricts coverage in my view. The court holds that only losses “caused by some other source” are covered. This position denies coverage absent a new event. The better view is presented in Wheeler v. Phenix Ins. Co., 203 N.Y. 283, 96 N.E. 452 (1911) in which the New York high court recognized that the effects of an explosion were not covered but that any subsequent fire damage would be covered because “ ‘fire ensues’ should be read as meaning ‘unless fire follows or comes after or as a consequence of the explosion.’ ” 203 N.Y. at 287, 96 N.E. at 454. That is, there is no need for an independent agent action; explosions cause fires and bees make honey— both are ensuing events and both should be covered.
Finally, the majority’s interpretation of an arguably ambiguous term is not unreasonable nor implausible. We are bound, however, by the rule of strictly construing exclusions in an insurance contract in favor of the insured and coverage, and against the insurer. Mission Ins. Co. v. Nethers, 119 Ariz. 405, 581 P.2d 250 (App.1978). This rule applies with even greater force where the ambiguity appears in an exclusionary clause. State Farm Mut. Auto. Ins. Co. v. Paynter, 122 Ariz. 198, 593 P.2d 948 (App.1979).
I doubt that the three legal principles enunciated by the majority to amplify the policy words “ensuing loss” can be attributed to the “average layman” as definitional “common sense terms.”
I would reverse the summary judgment.